WALDEN, Judge
(dissenting):
I respectfully dissent and would affirm.
The agreed and briefed appellate question before us is whether there was probable cause to search the defendant without a warrant.
*54The record reveals these facts:
1. Police officer observed a vehicle exceeding the speed limit. Defendant was a passenger therein.
2. The officer stopped the vehicle and issued a citation to the driver.
3. The officer observed marijuana seeds and a roach within the car in plain view.
4. Defendant was searched and marijuana was found in his right boot.
5. Defendant was then arrested.
It is my view that the foregoing facts are sufficient to warrant a prudent man’s believing that a criminal offense has been, or is being, committed. The trial court so ruled' and I would affirm upon authority of Gispert v. State, 118 So.2d 596 (2d DCA Fla.1960). See, State v. Profera, 239 So.2d 867 (4th DCA Fla. 1972).